Citation Nr: 1208624	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-31 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 20 percent prior to November 17, 2010, and in excess of 30 percent from that date, for degenerative joint disease of the cervical spine (neck disability).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1981 to July 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran case was before the Board in August 2010, at which time it was decided in part and remanded in part.  The case since has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Throughout the initial-rating period, the Veteran's hearing impairment has been no worse than Level I in the right ear and Level I in the left ear.

2.  Prior to November 17, 2010, the Veteran's neck disability was manifested by degenerative changes in the cervical spine, flexion limited to no less than 20 degrees with pain, and without favorable ankylosis.  

3.  Beginning November 17, 2010, the Veteran's neck disability has been manifested by degenerative changes in the cervical spine, flexion limited to no less than 10 degrees with pain, and without unfavorable ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for a disability rating in excess of 20 percent, prior to November 17, 2010, and in excess of 30 percent thereafter, for a neck disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters mailed in March 2005, December 2005, and March 2006, prior to the initial adjudication of the claims.  The Board also notes that service treatment records have been obtained, as well as pertinent VA and private medical records and written statements from acquaintances of the Veteran.  Moreover, the Veteran has been afforded numerous VA examinations in response to his claims.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either of the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Neck Disability

Arthritis is generally rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.RR. § 4.71a, Diagnostic Codes 5003-5024.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Beginning September 26, 2003, lumbar spine disabilities are rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Note (1) following the formula provides that any associated objective neurologic abnormalities are to be separately rated under an appropriate diagnostic code.  

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, lateral flexion in each direction is zero to 45 degrees, and rotation in each direction is zero to 80 degrees.  38 C.F.R. § 4.71a, Plate V.

Note (5) following the formula provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for IVDS based on incapacitating episodes: 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Bilateral Hearing Loss Disability

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities. 

Neck Disability 

By way of background, the Veteran was awarded service connection for his cervical spine disability in an August 2006 rating decision.  He was assigned a 20 percent rating, effective August 2004.  As noted in a September 2011 supplemental statement of the case, the Veteran's rating was increased to 30 percent, effective November 17, 2010.  

Prior to retirement from the Army, the Veteran was afforded a fee-basis VA examination of the spine.  He was also afforded two additional VA examinations of the spine in March 2005 and April 2005.  The Veteran did not mention any complaints related to his neck, and his low back disability was the focus of these three examinations.  

VA received the Veteran's claim of entitlement to service connection for a neck disability in November 2005. 

A December 2005 VA MRI report showed evidence of degenerative disc disease of the cervical spine at C4/5 and C5/6.  There were anterior and posterior disc osteophyte complexes at these levels, but without evidence of significant cervical cord compression or spinal stenosis.  There was some degree of neuroforaminal narrowing at both the levels, but greater on the right and most significant at C5/6.  Alignment was normal, and there were not acute abnormalities appreciated.  The radiologist found the rest of the examination to be unremarkable. 

The Veteran was afforded another VA examination of the spine in July 2006 during which he reported gradually decreased range of motion and increased pain in the cervical spine.  He identified this pain as really pronounced within the last year.  The Veteran described moderate flare-ups occurring weekly and lasting for hours.  He indicated that flare-ups are precipitated by sitting for extended periods of time and at night time causing sleep interruption.  The Veteran endorsed mild fatigue, moderately decreased motion, mild weakness in the upper back to the neck, and mild neck spasms.  He described the pain as being moderate, daily pain in his cervical spine to his mid-thoracic spine area.  He stated that this pain radiates into his shoulders and down his spine.  

Physical examination revealed pronounced atrophy of the right side posterior neck muscles and hypertrophy of the left side posterior neck muscles.  The examiner observed mild scoliosis, but no ankylosis of the cervical spine.  The examiner objectively found moderate spasm, no atrophy, mild guarding, severe pain with motion, moderate tenderness, and moderate weakness on the left cervical sacrospinalis.  He found severe atrophy, mild guarding, severe pain with motion, moderate tenderness, moderate weakness on the right, but no spasm.

Range of motion testing revealed cervical flexion to 35 degrees, with pain beginning at 25 degrees; extension to 35 degrees, with pain beginning at 25 degrees; left lateral flexion to 30 degrees, with pain beginning at 20 degrees; right lateral flexion to 35 degrees, with pain beginning at 20 degrees; rotation to 70 degrees in each direction, with pain beginning at 45 degrees in each direction.  The examiner found additional limitation of motion following repetitive use based upon definite spasm in the hypertrophied neck muscles with all ranges of motion, minimal crepitus, and decreased range of motion.  Sensory examination showed impaired pinprick testing in that his left and right thumbs were less sensitive to pinprick than his fingers.  Otherwise, his sensory examination was normal.  

The examiner diagnosed the Veteran as having degenerative joint disease of the cervical spine causing significant effects on his occupational activities due to decreased mobility, problems with lifting/carrying, weakness, fatigue, and decreased strength in the upper extremities.  The Veteran's cervical spine disability caused moderate effects with respect to exercise, sports, recreation, and traveling, but did not impact the other activities of daily living.  

The Veteran had another MRI of the cervical spine performed in January 2007.  The findings were essentially unchanged since the last MRI, and he was found to have moderately severe bilateral neural foraminal narrowing at C3/4 with probable nerve impingement secondary to osteoarthropathy as well as disc and osteophyte complex; moderately severe bilateral neural foraminal narrowing, particularly on the right, at C4/5 secondary to osteoarthropathy; and severe right-sided neural foraminal narrowing at C5/6 secondary to a right paracentral disc bulge and osteophyte complex and osteoarthropathy with probable nerve impingement.  

The Veteran underwent another VA spine examination in December 2008, during which he reported similar symptoms as in the previous examination.  In addition, he reported pain with left and right lateral rotation of the cervical spine on a daily basis.  He denied radiation, weakness, stiffness, fatigability, or decreased endurance.  The Veteran reported using prescription medication and occasional injections in the cervical spine for treatment.  

Physical examination revealed no spasms of the cervical spine, and both posture and musculature appeared normal.  Range of motion testing showed forward flexion of the cervical spine to 20 degrees, without mention of pain.  Extension was to 35 degrees, without mention of pain.  Left lateral flexion was to 15 degrees with pain at 15 degrees.  Right lateral flexion was to 20 degrees with pain at 20 degrees.  Left rotation was to 25 degrees, with pain at 25 degrees, and right rotation was to 35 degrees.  There was no additional limitation of motion following repetitive motion.  The cursory neurological examination was found to be normal.  

Following the Board's May 2010 remand, the Veteran was afforded another VA examination of the spine.  The Veteran reported similar symptoms and difficulty as in his prior examinations.  In this examination, however, he reported rare flare-ups of neck symptoms that occur once a year, are moderate in nature, and last for minutes.  He related that he experiences decreased range of motion during a flare-up.  The examiner endorsed fatigue, decreased motion, stiffness, weakness, and spinal pain.  The Veteran described his pain as dull and nonradiating, and reported good control with pain medications.  The examiner found no neurological deficits due to his neck disability.  

Physical examination revealed normal posture, head position, and symmetry.  There were no abnormal spinal curvatures, spasm, atrophy, guarding or pain with motion on the left.  The examiner found no ankylosis of the cervical spine.  There were evidence of tenderness and weakness on both sides of the cervical sacrospinalis and evidence of pain on the right.  Range of motion testing revealed forward flexion to 20 degrees, extension to 10 degrees, lateral flexion in both directions to 20 degrees, and lateral rotation in both directions to 10 degrees.  The examiner found pain and additional limitations following repetitive motion.  This resulted in forward flexion limited to 10 degrees, extension limited to 5 degrees, lateral flexion in both directions to 10 degrees, and lateral rotation in both directions to 5 degrees.  Neurological testing of the upper extremities was normal.  The examiner continued the diagnosis of degenerative disc disease of the cervical spine, but did not diagnose any associated neurological disability.  

A review of the record shows that the Veteran continues to receive both VA and non-VA treatment for his cervical spine disability.  The records show the Veteran is receiving prescription medication and injections for treatment of his neck disability.  

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent, prior to November 17, 2010, for his service-connected neck disability.  In this regard, the Board notes that there is no evidence of record showing that during this period the Veteran experienced limitation of cervical spine forward flexion to 15 degrees or less, or that he had favorable ankylosis of the entire cervical spine.  At its worst, and in consideration of the Veteran's reports of painful motion, his cervical spine forward flexion during this time frame was limited to 20 degrees.  Therefore, a disability rating in excess of 20 percent prior to November 17, 2010, is not warranted.  In so concluding the Board has considered the Deluca factors discussed above.  The VA examination report shows that there was no additional limitation of motion due to pain, weakness, lack of endurance, or incoordination upon repetitive motion.  In addition, there is no other evidence showing that the Veteran had more limitation of motion than that found on the VA examinations. 

The Board also finds that the Veteran is not entitled to a rating in excess of 30 percent beginning November 17, 2010, for his neck disability.  In so finding, the Board notes that there is no evidence of record showing that the Veteran had unfavorable ankylosis of the entire cervical spine to warrant a higher rating.  Again, the Board has considered the factors delineated by DeLuca, and it is the painful motion upon repetitive use shown in the November 17, 2011, VA examination that made him eligible for a 30 percent rating for his neck disability.  

Consideration has been given to assigning an evaluation under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  The Board notes that there is no evidence of record indicating that the Veteran experiences incapacitating episodes.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion.  

The Board has also considered whether a separate compensable rating for neurological impairment in either upper extremity is warranted.  However, the Veteran's neurological findings at his VA examinations were essentially normal, and there is no other evidence of neurological impairment due to the disability.  In one instance the Veteran was found to have decreased sensation in his thumbs, but was never shown to have any clinical diagnosis of any neurological manifestations related to his neck disability.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of this rating period.  

Bilateral Hearing Loss 

The Veteran was initially awarded service connection for bilateral hearing loss in an August 2006 rating decision, and was assigned a noncompensable rating, effective August 2004.  He appealed this initial rating.

The Veteran was afforded a VA audiological examination in June 2005, and puretone thresholds were as follows:




HERTZ



1000
2000
3000
400
AVG
RIGHT
30
25
30
30
29
LEFT
20
15
15
25
19

Speech recognition was 92 percent in the right ear and 94 percent in the left ear.  

Applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

In June 2009, the Veteran was afforded a fee-basis audiological examination, and puretone thresholds were as follows: 




HERTZ



1000
2000
3000
400
AVG
RIGHT
35
35
40
40
38
LEFT
30
35
35
30
33

Speech recognition was 88 percent in the left ear and 92 percent in the right ear.  The examiner noted that the Veteran's hearing disability impacted his usual occupation and daily activities because he has to ask others to repeat themselves and routinely misunderstands what they say to him.  

Applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

Following the Board's May 2010 remand, the Veteran was afforded another VA audiological examination, and puretone thresholds were as follows: 




HERTZ



1000
2000
3000
400
AVG
RIGHT
25
25
20
35
26
LEFT
30
30
20
35
29

Speech recognition was 94 percent bilaterally.  The examiner indicated that the Veteran would have difficulty interacting and hearing instructions from coworkers and supervisors with the presence of background noise due to his hearing loss.  He also noted that the Veteran may also misunderstand instructions due to the high frequency component of his bilateral hearing loss, especially in noise and/or groups of people.  The examiner indicated that this disability could also cause difficulty in his interpersonal relationships at home and at work, but would not affect his usual daily activities.  

Again, applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the May 2011 examiner stated that the Veteran was employed as a contractor (desk job) in response to the question of the effect on the Veteran's occupation.  He indicated that the Veteran may have problems interacting with and hearing instructions from coworkers, as well as the possibility that he could misunderstand instructions in noise or group environments, but also added that the hearing impairment had no effect on daily activities.  The examiner did not, however, indicate that the Veteran was unable to maintain employment due to his hearing loss disability.  

On review of the file, it is evident the criteria for compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.

Additional Considerations

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA and his comments to the examiners, in which he generally contends his disabilities should be rated higher than the ratings currently assigned.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a compensable rating.  Regarding his neck disability, even affording the Veteran full competence and credibility in reporting his symptoms, nothing therein shows entitlement to a schedular ratings higher than the 20 percent rating prior to November 17, 2010, or the current 30 percent rating.  

Consideration has been given to assigning staged ratings regarding the bilateral hearing loss and additional staged ratings regarding the neck disability; however, at no time during the period under review do the hearing loss and neck disabilities warrant a compensable rating and rating in excess of 20 percent prior to November 17, 2010, and 30 percent thereafter, respectively, under the schedular criteria.  Fenderson, 12 Vet. App. 119.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The record reflects that the manifestations of the disabilities are those specifically contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the bilateral hearing loss would be to a compensable degree or that the average industrial impairment from the neck disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

A disability rating in excess of 20 percent prior to November 17, 2010, and in excess of 30 percent thereafter, for degenerative joint disease of the cervical spine is denied.

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


